DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/486692 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 18 Apr 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6–9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites "at least 90% of the binding interaction findings in the plurality are representative of a binding interaction between the target protein and a compound".
Claim 6 states "wherein at least 50% of the binding interaction findings in the plurality are representative of a binding interaction between the additional target protein and a compound".  In claim 6, if at least 50% of the interactions include the additional target protein, then more than 90% of the interactions cannot also be with the target protein.  Claims 7 and 8 do not remedy this deficiency, so they are likewise rejected.
Similarly, in claim 9, if at least 50% of the data are negative control data, then more than 90% of the data cannot be binding data.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites "the chemical structure comparison is principal component analysis".  PCA is not a procedure for comparing chemical structures.  PCA is a method of transforming a set of points by decomposing the covariance matrix of those points.  The claim does not particularly point out how to compare chemical structures using PCA.
Because the examiner cannot infer Applicant's intended scope of this claim without considerable speculation, the claim will not be examined with respect to the prior art (MPEP 2173.06 § II).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–26 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identifying compounds useful as therapeutic agents and/or useful as starting points for optimization in the development of therapeutic agents" (specification, p. 1, ll. 14–15).

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method (clm 1), a product (clm 25) and a device (clm 26), all of which fall within the four categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "generat[ing] estimated binding interactions of the candidate compounds using [a] plurality of binding interaction findings".
Steps of evaluating, analyzing or organizing information recited in the claims include "providing a plurality of binding interaction findings for a target protein", some of which may be "representative of a binding interaction between the target protein and a compound comprising a nucleotide tag encoding the identity of the compound".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: that the method is performed "in a physical computing device".  Claim 25 recites the non-abstract additional element of "a computer readable medium having stored thereon executable instructions for directing a physical computing device to implement" the abstract idea.  Claim 26 recites the non-abstract additional element of "a physical computing device … programmed with executable instructions for directing the device to implement" the abstract idea".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 1 also recites the non-abstract step of "outputting a candidate compound list", which is the result of the abstract idea.  Claims 25 and 26 recite similar steps.  Outputting the result of an abstract idea is quintessential insignificant extrasolution activity, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 22 recites the non-abstract additional element of "synthesizing one or more of the candidate compounds" and claim 23 recites the non-abstract additional element of "contacting the one or more synthesized candidate compounds with the target protein.
Adding the generic technology of synthesizing and assaying the compounds to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the steps of synthesis and assay does not impose any meaningful limits on how the technologies of compound synthesis or assay operate.  The compound is synthesized and assayed in exactly the same manner regardless of whether a practitioner designed the compound using the claimed abstract idea, some other design procedure, or designed the compound arbitrarily.  Hence, these steps only generally links the abstract idea to the technological environment of synthesizing and assaying compounds, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic step of outputting the results of the abstract idea constitutes insignificant extrasolution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Various prior art publications of record (e.g. Buller, et al. Bioconjugate Chemistry 2010; Decurtins, et al. Nature Protocols 2016; Dumelin, et al. QSAR & Combinatorial Science 2006; Melkko, et al. Drug Discovery Today 2007) demonstrate that synthesizing and screening a DNA-encoded chemical library was a well-understood, routine and conventional practice in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of chemical data, and assaying compounds).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 10–14 and 19–26 are rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis, et al. (US 2003/0014191) and Litovchick, et al. (Scientific Reports 2015).
With respect to claims 1, 3 and 4, Agrafiotis teaches "an automatic, partially automatic, and/or manual iterative system, method and/or computer program product for generating chemical entities having desired or specified physical, chemical, functional, and/or bioactive properties" (0016), which includes the following functions:
(a)	"one or more Assay Modules can robotically assay the chemical compounds in the Directed Diversity Library to obtain Physical Properties Data" (0405); these data can include inhibition data (0406)
(b)	using the physical properties data, and other data, from the assayed compounds to generate a QSAR model (0253–0254), which can then be used to estimate molecular properties, including binding affinity, for new compounds that have not yet been assayed (0285)
(c)	establishing selection criteria for the new compounds based on the estimated molecular properties (0108, 0116–0117), and an objective function that evaluates the compounds (0306–0307), then "produc[ing] a list of compounds that best satisfy all the Selection Criteria in the manner specified by the Objective Function" (0312)
Agrafiotis suggests that the physical properties data includes data for multiple compounds (0407) and one receptor (0408), suggesting that all "of the binding interaction findings … are representative of a binding interaction between the target protein and a compound [in the set of candidate compounds]", thereby satisfying the >90% limitation of claim 1, the >95% limitation of claim 3, and the >99% limitation of claim 4.  Agrafiotis further teaches that this system is advantageous for "efficiently and effectively generating new leads designed for specific utilities" (0015).
Agrafiotis teaches that the "chemical entities" can include any kind of bioactive compound (0005), but does not teach that the chemical entity is "a compound comprising a nucleotide tag encoding the identity of the compound".
Litovchick teaches "a chemical ligation method for construction of DNA-encoded small-molecule libraries" (Abstract).  These molecules include a DNA tag that encodes the structure of the molecule (e.g. p. 4, Fig. 2).  Litovchick teaches screening these molecules (bot. of p. 5 – top of p. 6).  Litovchick teaches that "we have demonstrated that chemical ligation is a feasible approach to the catenation of encoding oligonucleotides in DNA-encoded chemistry. … We believe this chemical ligation methodology represents an advance over previous methods and will expand the scope and diversity of chemistry addressable using DNA-encoded library synthesis" (top of p. 7).
With respect to claim 2, Litovchick teaches that the library comprises 334 million DNA-tagged compounds.
With respect to claim 5, Litovchick teaches screening all of the library members simultaneously (bot. of p. 5 – top of p. 6).
With respect to claim 10, Agrafiotis teaches an output device for displaying any of the system information (0335).
With respect to claim 11, Agrafiotis teaches accessing database servers (0311), suggesting access over the Internet.
With respect to claims 12–14, Agrafiotis teaches that the binding interaction predictions can be based on molecular similarity calculations that use hashed fingerprints (0278–0279).
With respect to claims 19–22, Agrafiotis teaches that the binding interaction predictions can be based on molecular similarity calculations that use physicochemical properties, including octanol-water partition coefficient (0148); i.e.                         
                            c
                            
                                
                                    log
                                
                                ⁡
                                
                                    p
                                
                            
                        
                    . Compounds are capable of being ranked and displayed by any criteria.
With respect to claim 23, Agrafiotis (0336–0339) and Litovchick (mid. of p. 5) both teach synthesizing compounds.
With respect to claim 24, Agrafiotis teaches assaying the synthesized compounds (0405).
With respect to claims 25 and 26, Agrafiotis teaches using a computer system to implement the chemical synthesis and analysis system (0318–0325).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the automated drug development system of Agrafiotis for the DNA-encoded chemical library taught by Litovchick, because Agrafiotis teaches that the automated system is advantageous for discovering and developing bioactive compounds.  Given that Agrafiotis teaches that the system is amenable for use with any kind of compound and assay, and that Litovchick teaches how to synthesize and assay a DNA-encoded chemical library, said practitioner would have readily predicted that the combination would successfully result in a method and system of discovering and developing compounds from a DNA-encoded library.  The inventions are therefore prima facie obvious.

Claims 6–8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis and Litovchick as applied to claim 1 above, and further in view of Heifets, et al. (WO 2015/168774).
The combination of Agrafiotis and Litovchick teaches a system for iteratively synthesizing, screening, and refining DNA-encoded chemical libraries, including modeling binding between the compounds and a binding target.  Neither Agrafiotis nor Litovchick teaches "one or more additional target proteins", or binding data between the compounds and these additional targets.
Heifets teaches "systems and methods for predicting binding affinity of one or more molecules" (0001).  This system includes the development of a predictive model (0078–0086) that preferentially has been trained with compound structures labeled with binding affinity data (0051; 00109–00112).  The model can be used to predict binding affinity between new compounds and the target (00107–00108).
With respect to claims 6 and 8, Heifets teaches that "a set of possible mutations in the target protein may be proposed. … For each of these mutant protein forms, the system may be configured to predict a binding affinity for both the natural substrate and the drug. … These mutated proteins may be used as targets against which to design drugs, e.g. by using these proteins as inputs to one of these other prediction use cases" (00134).
With respect to claim 7, compounds are capable of being ranked and displayed by any criteria.  Heifets teaches that "the ability to selectively target one protein (or a subset of proteins) out from a set of possibly-closely related proteins" (00127) is an important characteristic of any drug compound.
With respect to claims 16 and 18, neither Agrafiotis nor Litovchick teaches "generating a believability score for each of the estimated binding interactions of the candidate compounds".  But Heifets teaches "preferably, the classifier [i.e. the predictive model] assigns a numeric score indicating the strength (or confidence or probability) of classifying the input into the various output categories", which are the binding affinities between the compound and the target (00100).  Again, compounds are capable of being ranked and displayed by any criteria.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have modified the QSAR model of Agrafiotis and Litovchick to include information based on mutants of the target, and to output a confidence of the binding affinity calculation, because Heifets teaches that both of these are advantageous features of a model that predicts binding affinity between a compound and a target.  Given that both Agrafiotis and Heifets are directed to systems for predicting the binding of compounds to targets, said practitioner would have readily predicted that the modification would successfully result in a system for iteratively synthesizing, screening, and refining DNA-encoded chemical libraries, including modeling binding between the compounds and a binding target as claimed.  The invention is therefore prima facie obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis and Litovchick as applied to claim 1 above, and further in view of Malo, et al. (Nature Biotechnology 2006).
The combination of Agrafiotis and Litovchick teaches a system for analyzing binding data of a DNA-encoded chemical library, but does not teach that the data include "binding interaction findings for one or more negative control experiments".
Malo reviews best practices for statistical analysis of high throughput screening experiments.  Malo teaches that including negative controls in the experiments is necessary for proper data analysis (p. 168, Fig. 2 and Box 1; p. 170).  Malo indicates that determining appropriate negative controls for a particular assay (i.e. how much of the data need to be negative controls; e.g. >50%) is within the ordinary skill of the art.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have included appropriate negative controls in the assays of Agrafiotis and Litovchick, because Malo teaches that appropriate negative controls are necessary for proper statistical analysis of high throughput screening data.  Given that Malo teaches that these statistical analysis techniques are applicable to all high throughput screens, and that the system of Agrafiotis and Litovchick can be used to assay any kind of compounds, said practitioner would have readily predicted that the system of Agrafiotis and Litovchick could successfully be modified to assay negative controls.  The invention is therefore prima facie obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis and Litovchick as applied to claims 1 and 12–14 above, and further in view of Sawada, et al. (Molecular Informatics 2014).
The combination of Agrafiotis and Litovchick teaches a system for predicting drug-target binding, based on chemical descriptors including "hashed fingerprints" (Agrafiotis 0148).  Neither Agrafiotis nor Litovchick teaches that the fingerprints are among those recited in claim 15.
Sawada teaches "we investigated the performance of various descriptors and similarity measures of drugs and proteins for the drug-target interaction prediction using a chemogenomic approach" (p. 720, mid. of col. 2).  The descriptors include ECFP4, ECFP6, FCFP4 and MACCS (p. 721 § 2.2).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Sawada and used any of the structural descriptors taught by Sawada as the hashed fingerprints in the method of Agrafiotis and Litovchick.  Given that Sawada teaches that these structural descriptors are all useful for predicting drug-target interactions, and that the combination of Agrafiotis and Litovchick uses the hashed fingerprints for predicting drug-target binding, said practitioner would have readily predicted that the modification would successfully result in a method of using ECFP4, ECFP6, FCFP4 and/or MACCS descriptors in the drug-target binding predictions of Agrafiotis and Litovchick.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang, et al. (US 2015/0133307) teaches virtual screening of compounds against families of enzyme mutants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631